Exhibit 10.43
 
 
[salon.jpg]
 
 
July 22, 2011


David Talbot
c/o Salon Media Group
101 Spear Street
San Francisco, CA 94105
 
Re:  Employment Agreement
 
Dear David,


On behalf of Salon Media Group, Inc. (the “Company”), I am pleased to confirm
our  offer of employment to you for the position of Chief Executive Officer and
Director, as approved earlier today by the Compensation Committee of  the Board
of Directors. This letter sets out the terms of your employment with the
Company, which began on July 18, 2011.


You will be paid a base salary of $17,500.00 semi-monthly (which equals
$210,000.00 per year), less applicable tax and other withholdings. You will also
be eligible to participate in various Company fringe benefit plans, including
medical, dental, vision, short term disability, long term disability, life
insurance, 401(k), and vacation programs. In lieu of joining the Company plans,
the Company will provide a monthly allowance of $1,380 to your previous
employer.


As approved by the Compensation Committee of the Company’s Board of Directors,
you have been granted options to purchase up to 400,000 shares of the Company’s
common stock pursuant to the Company’s 1994 Plan, as amended. All such options
are issued at an exercise price of $0.45 (forty-five cents), equal to the fair
market value of the stock as represented by the closing price on the date
hereof. Your options will vest at the rate of 100,000 every three months,
provided you remain employed as CEO of the Company. The first vesting will take
place on October 31, 2011, with subsequent vestings on January 31, 2012 , April
30, 2012, and July 31, 2012, and will be subject to the terms and conditions of
the Company’s stock option plan, where applicable, and standard form of stock
option agreement, which you will be required to sign as a condition of receiving
the option.
 
Additionally, you will be eligible to receive an additional 750,000 of
immediately vested options upon achievement of certain goals and the occurrence
of one or more events. The operating goals which must be achieved to the Board’s
satisfaction for you to be eligible to receive such grant are successful
completion of the migration from MPS to Wordpress, the invigoration of Salon
editorial, and the relaunching of the subscription business with additional
revenues. Should these three conditions be met, the granting of an additional
750,000 options will be triggered by the closing of a sale, merger, or major
outside investment in the Company. This additional option grant will be
immediately vested upon issuance, and  will be subject to the terms and
conditions of the Company’s
 
 

101 Spear Street, Suite 203
San Francisco, California 94105
Phone (415) 645-9200          Fax (415) 645-9202
 
 

--------------------------------------------------------------------------------

 

[salon.jpg]
 
 
stock option plan, where applicable, and standard form of stock option
agreement, which you will be required to sign as a condition of receiving the
option.


Your employment with the Company is “at will”; it is for no specified term, and
may be terminated by you or the Company at any time, with or without cause or
advance notice.  As a condition of your employment, you will be required to sign
the Company’s standard form of employee nondisclosure and assignment agreement,
and to provide the Company with documents establishing your identity and right
to work in the United States.  Those documents must be provided to the Company
within three days after your employment start date.
 
This agreement and the non-disclosure and stock option agreements referred to
above constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment, and they supersede all prior
negotiations, representations or agreements between you and the Company.  The
provisions of this agreement regarding “at will” employment may only be modified
by a document signed by you and an authorized representative of the Company.


David, we look forward to working with you at Salon.  Please
sign  this  letter  below to acknowledge your acceptance of the terms of this
agreement.
 

 
Sincerely,
 
Salon Media Group, Inc.
 
           
By:
/s/ Norman Blashka        Norman Blashka       
Executive Vice President &
Chief Financial Officer
 



I agree to and accept employment with Salon Media Group, Inc. on the terms and
conditions set forth in this agreement.
 

 
By:
/s/ David Talbot       David Talbot  

 
 
 
101 Spear Street, Suite 203
San Francisco, California 94105
Phone (415) 645-9200          Fax (415) 645-9202